SCHOOLS
Pursuant to the provisions of 70 O.S. 6-102.1 [70-6-102.1] (1977), a duly certificated teacher, in order to obtain the status of a "tenured teacher" or "postprobationary teacher," must have completed three or more consecutive complete school years, as designated by the board of education of the respective school district, of teaching service in one school district under a written teaching contract Further, any fraction of a school year completed by said teacher may not be considered in computing the length of teaching service necessary to establish tenure.  The Attorney General has considered your request for an opinion wherein you ask the following question: "If a teacher begins teaching on January 1, will he have tenure after he has been employed in the school district for three consecutive calendar years?" Title 70 O.S. 6-102.1 [70-6-102.1] (1977), provides in relevant part as follows: "6. 'Tenured teacher' or 'postprobationary teacher' means a duly certified teacher who has completed three (3) or more consecutive complete school years of teaching service in one school district under a written teaching contract, as provided by law. ' It is a well established rule of law relating to statutory construction that, when the language of a statute is plain and unambiguous, no room for construction exists. See, Oldham v. Drummond Board of Education of Independent School District, Okl., 542 P.2d 1309 (1975). It is further well established that a statute should be given a construction which renders every word operative rather than one which renders some words idle and negatory. See, Spurrier v. Mallouf, 184 Okl. 251, 86 P.2d 995 (1939). It is, therefore, apparent from a plain reading of the aforementioned statute that, for a duly certificated teacher to obtain the status of a "tenured teacher" or "postprobationary teacher," he must have completed three or more consecutive complete school years of teaching service in one school district under a written teaching contract. This office, in Attorney General's Opinion No. 76-223, has previously stated as follows: " The determination of the length of the school year and the designation of that specific part of the calendar year or years during which a school year must run is an implicit duty of the board of education of the respective school districts. The duty of designating those specific days within a designated school year that school will be in session and instruction offered, those days designated as holidays, and those days that school will be closed also falls to the respective boards of education. Other than the stated minimum number of days that school must be in session and instruction offered within the stated minimum length of a school year as set out in the above quoted sections  referring to 70 O.S. 1-109 [70-1-109] (1971) and 70 O.S. 1-110 [70-1-110] (1971), there are no further statutory requirements in regards thereto. Any further requirements are discretionary with the boards of education of the respective school districts. . . ." (Emphasis added) It is, therefore, apparent that the term "school year" designates that specific part of the calendar year or years during which school must be in regular session, as designated by the board of education of the respective school districts. It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Pursuant to the provisions of 70 O.S. 6-102.1 [70-6-102.1] (1977), a duly certificated teacher, in order to obtain the status of a "tenured teacher" or "postprobationary teacher," must have completed three or more consecutive complete school years, as designated by the board of education of the respective school district, of teaching service in one school district under a written teaching contract. Further, any fraction of a school year completed by said teacher may not be considered in computing the length of teaching service necessary to establish tenure.  (LARRY D. BARNETT)